DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 09/27/2022 has been entered.
Disposition of claims: 
Claims 2, 8, and 11 have been canceled.
Claims 1, 3-7, 9-10, and 12-20 are pending.
Claims 1, 4, and 15 have been amended.
The amendments of claim 7 have overcome the objections of claim 7 set forth in the last Office Action. The objection has been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 52 through page 56 of the reply filed 09/27/2022 regarding the rejections of claims 1, 3-7, 9-10, and 12-20 under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1, hereafter Itoh) in view of Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials” Adv. Mater. 2015, vol 27, page 2533-2537, hereafter Zhu), Yagi et al. (WO 2007/043484, machine translated English version is referred to, hereafter Yagi), and Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem 2016, vol. 17, page 69-77, hereafter Luo), as evidenced by Li et al. (US 2015/0274762 A1, hereafter Li) set forth in the Office Action of 12/06/2021 have been considered. 
Applicant argues that red-emitting devices are unexpected based on the teachings of the cited reference (lines 6-7 of page 54). Applicant further argues that the examples of Ito teach that the X groups should be in a particular orientation relative to one another in order to attain a compound with a maximum emission wavelength in the red region (lines 9-11 of page 54). Applicant further argues that Ito did not provide any indication that when the N groups are diagonal to each other (e.g., X2 and X4) that the compound would emit in the red region (page 56).
Respectfully, the Examiner does not agree. It cannot be determined whether the red-emission property of the inventive compound is unexpected for the following reasons.
First, Applicant uses the data of Itoh (Table 1) to support that the red emission of the claimed compound is unexpected based on the teaching of Itoh. However, the data in Table 1 does not include any emission data for the compound having nitrogen atoms at the diagonal position (i.e. X2 and X4). The data in Table 1 cannot support the emission color of the compound of Itoh having nitrogen atoms at the diagonal position. It cannot be determined whether the red emission of the compound of Itoh is unexpected or not from the data in Table 1 of Itoh. 
Second, Applicant provides Applicant’s own data (Table 3) to support the unexpected property (i.e. red-emission) of the claimed compound. However, the inventive compounds (Compounds 1, 2, 3, 12, and 50) have multiple differences in structure as compared to the Comparative Compound A. For example, Applicant’s Compound 1 is different from Comparative Compound A in that the Compound 1 has an oxygen atom at the position corresponding to X5 of Applicant’s Formula 1. Additionally, Compound 1 has fused carbazole structure at the position corresponding to the ring CY3 of Applicant’s Formula 1. Thus, it cannot be determined whether the red-emitting property stems from the diagonal position of the nitrogen atoms or other difference in structure. It cannot be determined whether the red-emission of the inventive compound is unexpected.
Third, Itoh does not criticize, discredit, or otherwise discourage that the nitrogen atoms being located at the diagonal positions corresponding to X2 and X3 of Applicant’s Formula 1. 
In response to Applicant’s arguments wherein Example 6 of Itoh (Table 1) does not emit red light, the Examiner points to following.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The disclosure of Itoh is not limited to that specific embodiment (i.e. Example 6). The compound of Itoh represented by formula (1) can have nitrogen atoms at any locations corresponding to X1-X4 of Applicant’s Formula 1. Itoh exemplifies the following compound ([093], the 2nd compound of page 8, hereafter Example 8P-2), wherein the nitrogen atoms being located at the positions corresponding to X2 and X4 of Applicant’s Formula 1. 

    PNG
    media_image1.png
    213
    482
    media_image1.png
    Greyscale

Thus, Itoh does teach the compound having nitrogen atom at the diagonal locations.
Fourth, Itoh teaches that the compounds of Itoh provides high light emission characteristics, high luminous efficiency, and high durability ([020]). In addition to the teaching of Itoh, there are other benefits taught by Zhu and Yagi. 
Zhu teaches the pyridyl-carbazole unit has extended conjugation and is associated with the emission at higher wavelength region (T1 -> S0 transition in Fig 2). The emission peak is significantly broadened at room temperature indicating of the presence of a thermally activated emission process (last paragraph of the second column of page 2533 through the first paragraph of the second column of page 2534). Zhu further teaches the metal-assisted delayed fluorescence (MADF) process provides efficient phosphorescence and delayed fluorescent processes (page 2533, column 2, paragraph 2).
Yagi teaches that carbazole has stronger structure and high thermal stability compared with diphenylamine which has no bond between two phenyl rings ([055]-[056]).
Thus, an ordinary skill in the art would be motivated to modify the compounds of Itoh to arrive at the claimed compound based on the teaching of Itoh, Zhu, and Yagi. 
It is unclear if the unexpected result including red-emission is of greater significance than the benefits taught by prior arts.
In response to applicant's arguments, the fact that applicant has recognized another advantage  (i.e. high light emission characteristics, high luminous efficiency, and high durability based on the teaching of Itoh; extended conjugation and broadened emission peak and to make a metal-assisted delayed fluorescent emitter based on the teaching of Zhu as evidenced by Li; and stronger structure and high thermal stability, based on the teaching of Yagi) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For at least those reasons, Applicant’s arguments are found not persuasive.
Applicant argues that claim 1 has been amended to recite: “provided that when the moiety represented by 
    PNG
    media_image2.png
    174
    216
    media_image2.png
    Greyscale
 is represented by Formula A3-3 (52) and X2 is C, then, …v) X5 is a chemical bond, … a coordinate bond;”. Applicant further argues that the amended claims are in condition for allowance.
Respectfully, the Examiner does not agree.
The proviso has an issue of new matter under 35 U.S.C. 112(a); thus, the instant claims are not in condition for allowance. See the details in the 35 U.S.C. 112(a) rejection section below.
Secondly, Applicant amended claim 1 to remove some limitations. For example, in the amended claim 1, the limitation “a sum of a1 to a4 is at least one and at least one of R1 to R4 is not hydrogen” has been removed such that the amended claim 1 does not require at least one substituent at R1 through R4. Applicant further amended claim 15 wherein Compound 1 has been added. 
The Organometallic Compound of Itoh as modified by Zhu and Yagi as evidenced by Li (see structure below) reads on all the feature of the amended claim 1. The outstanding rejections (i.e. Itoh in view of Zhu, Yagi, and Luo, as evidenced by Li) are revised to use the Organometallic Compound of Itoh as modified by Zhu and Yagi as evidenced by Li to reject the amended claims. Amendments necessitates new grounds of rejections. This Action is Final.

    PNG
    media_image3.png
    279
    548
    media_image3.png
    Greyscale


Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “iii) X5 is a chemical bond, X6 is O, S, B(R7), N(R7), P(R7), C(R7)(R8), Si(R7)(R8), Ge(R7)(R8), or C(=O), a bond between X1 and M and a bond between X3 and M are each independently a coordinate bond, and a bond between X2 and M and a bond between X6 and M are each independently a covalent bond; or … v) X5 is a chemical bond, X6 is O, S, B(R7), N(R7), P(R7), C(R7)(R8), Si(R7)(R8), Ge(R7)(R8), or C(=O), a bond between X2 and M and a bond between X6 and M are each independently a covalent bond, and a bond between X1 and M and a bond between X3 and M are each independently a coordinate bond…” It appears the items iii) and v) are same. It is suggested to remove one of them.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-7, 9-10, and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, Applicant recites “provided that when the moiety represented by 
    PNG
    media_image2.png
    174
    216
    media_image2.png
    Greyscale
 is represented by Formula A3-3 (52) and X3 is C, then: … ii) a bond between X3 and M are each independently a coordinate bond; or … iii) a bond between X3 and M are each independently coordinate bond, …”
The Formula A3-3 (52) has structure of: 

    PNG
    media_image4.png
    239
    388
    media_image4.png
    Greyscale
, wherein X3 is C and * indicates a bonding site to M of Formula 1.
The claim recites that a bond between X3 and M is a coordinate bond. To make a coordinate bond between X3 and M, X3 must have a lone pair electrons (i.e. two unbound electrons). However, the carbon atom at the position X3 has only one unbound electron; thus, it is impossible to make a coordinate bond. The specification does not describe in such a way to enable a coordinate bond between X3 and M in Formula A3-3 (52).
(Wands factor A – the breadth of the claim) Applicant claims an organometallic compound represented by Formula 1, wherein the structure of ring CY3 
    PNG
    media_image5.png
    177
    222
    media_image5.png
    Greyscale
 is represented by one of Formulae A3-3(1) to A3-3(61); provided that when the moiety represented by 
    PNG
    media_image2.png
    174
    216
    media_image2.png
    Greyscale
 is represented by Formula A3-3 (52) and X3 is C, then: … ii) a bond between X3 and M are each independently a coordinate bond; or … iii) a bond between X3 and M are each independently coordinate bond, …”
(Wands factor B – Nature of the invention, Wands factor C – State of the prior art) An organometallic compound having metal center Pt coordinated by a tetradentate ligand represented by formula 1.
(Wands factor D – Level of one of ordinary skill) A person having Ph.D. in chemistry who has knowledge to understand the chemical principles behind the molecular structure of an organometallic compound.
(Wands factor E – Level of predictability in the art) An ordinary skill in the art can predict whether the molecular structure of organometallic compounds follows or violates the fundamental principles of chemistry. 
(Wands factor F – amount of direction provided by Applicant) Applicant provides direction to determine the structure of the ring CY3 of Formula 1 which is represented by A3-3 (52) and X3 is C. However, Applicant fails to provide direction to make the ring CY3 of Formula 1 represented by A3-3 (52), wherein X3 is C; and the bond between X3 and M is a coordinate bond. The only direction provided in the specification is to make the ring CY3 of Formula 1 represented by A3-3 (52), wherein X3 is C; and the bond between X3 and M is a covalent bond (e.g. paragraph [065] in the specification).
(Wands factor G – number of working examples). Applicant only provides examples wherein the ring CY3 of Formula 1is represented by A3-3 (52); X3 is C; and the bond between X3 and M is a covalent bond ([065]).
(Wands factor H – the quantity of experimentation needed to make the invention) In the compound represented by Formula 1 having the ring CY3 represented by Formula A3-3 (52), wherein X3 is C, the bond between X3 and M cannot be a coordinate bond. To make a coordinate bond between X3 and M, X3 must have a lone pair electrons (i.e. two unbound electrons). However, the carbon atom at the position X3 has only one unbound electron (i.e. benzene ring of carbazole); thus, it is impossible to make a coordinate bond at the position X3 with the metal M. The specification does not describe in such a way to enable a coordinate bond between X3 and M in Formula A3-3 (52). A person having ordinary skill in the art wound not be able to make the invention without an undue amount of experimentation.
For these reasons, Applicant has not provided sufficient evidence that would enable a person of ordinary skill to make and use the invention as claimed. Accordingly, the specification fails to sufficiently enable a person having ordinary skills in the art at the time the invention was effectively filed to practice the invention.
Regarding claims 3-7, 9-10, and 12-20, claims 3-7, 9-10, and 12-20 are rejected due to the dependency from the claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1, hereafter Itoh) in view of Zhu et al. (“Harvesting All Electrogenerated Excitons through Metal Assisted Delayed Fluorescent Materials” Adv. Mater. 2015, vol 27, page 2533-2537, hereafter Zhu) and Yagi et al. (WO 2007/043484, machine translated English version is referred to, hereafter Yagi), as evidenced by Li et al. (US 2015/0274762 A1, hereafter Li).
Regarding claims 1, 3-7, 9-10, and 12-20, Itoh discloses an organometallic compound having a general structure of formula (1) ([015] and [030]) used as a light emitting material of an organic light-emitting device ([020]).

    PNG
    media_image6.png
    263
    479
    media_image6.png
    Greyscale

In formula (1) of Itoh, rings A, B, C, and D can be an aryl or heteroaryl group ([015], [041], [043]); two of X1-X4 represent nitrogen atoms coordination bonded to a Pt atom, and the remaining two of them represent carbon atoms or nitrogen atom ([015], [041]); two of Z1-Z4 can be coordinate bonds and the remaining two of them represent covalent bonds, oxygen atom, or sulfur atom ([015], [041]); the bivalent atoms of Q1-Q3 can be a bond or –NR3– providing Q1-Q3 do not represent bonds simultaneously ([015], [038], [041]); and R3 in NR3 can be aryl group ([039]).
Itoh exemplifies an organometallic compounds, Example 2 ([135]) and other similar exemplary compounds ([093]) as shown below.

    PNG
    media_image7.png
    340
    908
    media_image7.png
    Greyscale

Itoh further exemplifies an organic light-emitting device (Example 69 in [368]-[375]) comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% Example 2 as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
In Example 2 of Itoh, two nitrogen atoms coordinated to Pt atom are located at positions X1 and X2 of Formula (1) of Itoh; however, the general Formula (1) of Itoh does allow two nitrogen atoms to locate at any of X1 through X4  ([015], [041]). Furthermore, Ito exemplifies the compound Example 8P-2 of Itoh (the 2nd compound of the left column of page 8, hereafter called Example 8P-2; the one at the right-hand side of the figure above), wherein two nitrogen atoms are located at X1 and X4 (or X2 and X3; Note that this molecules has planar structure such that locations X1 and X4 are equivalent to locations X2 and X3, respectively).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Example 2 of Itoh by switching the positions of the nitrogen atom at X2 with the carbon atom at X4, as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of a combination to place carbon at two of positions X1 through X4 and nitrogen at two of remaining positions of X1 through X4 in formula (1) of Itoh would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the Modified Example 2 of Itoh (1) as shown below.

    PNG
    media_image8.png
    317
    530
    media_image8.png
    Greyscale

In the Modified Example 2 of Itoh, the structure corresponding to Z3 of formula (1) of Itoh is a direct bond (see the figure above); however, Itoh teaches two of Z1 through Z4 can be selected from the group including a direct bond and an oxygen atom ([015], [041]). Furthermore, Itoh exemplifies an oxygen atom at the position corresponding to Z3 (or Z4; Note that this molecules has planar structure such that locations Z3 is equivalent to locations Z4) in the Example 16 of Itoh ([211]).

    PNG
    media_image9.png
    251
    378
    media_image9.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have the Modified Example 2 of Itoh by substituting the direct bond at the position corresponding to X3 of formula (1) of Itoh with an oxygen atom as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of an oxygen atom at the position Z3 of formula (1) of Itoh would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the following compound.

    PNG
    media_image10.png
    313
    576
    media_image10.png
    Greyscale

The modification also provides an organic light-emitting device comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic Compound taught by Itoh as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
The two benzene rings of the arylamine part of the Organometallic Compound taught by Itoh (marked by a dashed circle in the figure above) are not connected by a bond to form a fused ring (i.e. carbazole).
Zhu discloses organometallic compounds (PdN3N and PdN3O in Fig. 3) having tetradentate ligands containing a pyridyl-carbazole unit (marked by dashed circle in the figure below).
Zhu teaches the pyridyl-carbazole unit has extended conjugation and is associated with the emission at higher wavelength region (T1 -> S0 transition in Fig 2). The emission peak is significantly broadened at room temperature indicating of the presence of a thermally activated emission process (last paragraph of the second column of page 2533 through the first paragraph of the second column of page 2534). Zhu further teaches the metal-assisted delayed fluorescence (MADF) process provides efficient phosphorescence and delayed fluorescent processes (page 2533, column 2, paragraph 2).

    PNG
    media_image11.png
    396
    592
    media_image11.png
    Greyscale

The compound PdN3O of Zhu, wherein the pyridyl-carbazole-based tetradentate ligand forms a complex with a Pd atom (PdN3O); however, the pyridyl-carbazole structure is a known structure to form a complex with a Pt atom, as evidenced by Li ([113]; the 3rd structure at the right column of page 73; hereafter called “73P-3” of Li; marked by dashed circle in the figure above right). Furthermore, Li teaches the Pt complex of Li having the pyridyl-carbazole structure is a metal assisted delayed fluorescent emitter ([054]).
Yagi teaches that carbazole has stronger structure and high thermal stability compared with diphenylamine which has no bond between two phenyl rings ([055]-[056]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organometallic Compound taught by Itoh by substituting the diphenylamine unit with carbazole, as taught by Zhu and Yagi as evidenced by Li.
The motivation of doing so would have been to provide the complex with extended conjugation and broadened emission peak and to make a metal-assisted delayed fluorescent emitter, based on the teaching of Zhu as evidenced by Li, and stronger structure and high thermal stability, based on the teaching of Yagi.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, both pyridyl-substituted diphenylamine and pyridyl-substituted carbazole are known ligand structures of Pt complexes at the CY3 and CY4 positions of Applicant’s Formula 1. The substitution of diphenylamine to carbazole would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Lastly, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the following compound.

    PNG
    media_image12.png
    295
    588
    media_image12.png
    Greyscale

The Organometallic Compound of Itoh as modified by Zhu, and Yagi, as evidenced by Li has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is C; X4 is N; Y5 is C; Y6 is N; X1 and X4 are different from each other; X2 and X3 are different from each other; X5 is O; X6 is a chemical bond; at least one of X5 and X6 is not a chemical bond; two bonds of X2-M and X4-M are each coordinate bond, and the remaining bonds are each covalent bond; rings CY1 is a C5-C30 carbocyclic group (benzene); rings CY2 to CY4 are each C1-C30 heterocyclic group (pyridine and carbazole); T1 and T2 are each single bond; R1 through R4 are each independently hydrogen; a1 to a4 are each independently 0; wherein the moiety represented by 
    PNG
    media_image13.png
    180
    218
    media_image13.png
    Greyscale
 is Formula A3-3 (52), 
    PNG
    media_image14.png
    182
    100
    media_image14.png
    Greyscale
, wherein the organometallic compound satisfies Condition 1, wherein X5 is O, a moiety represented by 
    PNG
    media_image15.png
    150
    160
    media_image15.png
    Greyscale
 is Formula A1-1 
    PNG
    media_image16.png
    161
    170
    media_image16.png
    Greyscale
, provided that when the moiety represented by 
    PNG
    media_image13.png
    180
    218
    media_image13.png
    Greyscale
is represented by Formula A3-3 (52) and X3 is C, then: i) X5 is O, S, B(R7), N(R7), P(R7), C(R7)(R8), Si(R7)(R8), Ge(R7)(R8), or C(=O), X6 is a chemical bond, a bond between X5 and M and a bond between X3 and M are each independently a covalent bond, and a bond between X2 and M and a bond between X4 and M are each independently a coordinate bond, meeting all the limitations of claim 1, 3-7, 9-10, and 12-15.
The modification also provides an organic light-emitting device of Itoh as modified by Zhu, and Yagi, as evidenced by Li comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic Compound of Itoh as modified by Zhu, and Yagi, as evidenced by Li as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
In the device, the anode is equated with a first electrode; the cathode is equated with a second electrode, the combined layers of the hole transport layer, the emission layer, the electron transport layer is equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region, meeting all the limitations of claims 16-19.
In claim 20, Applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([133]-[135]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Organometallic Compound of Itoh as modified by Zhu, and Yagi, as evidenced by Li meets the limitations of the current claim 20. See MPEP 2111.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786